DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Um et al. (2018/0174462).
Regarding claim 1: Um discloses an electronic apparatus for assisting driving of a vehicle, the electronic apparatus comprising:
a sensing unit comprising at least one sensor (Paragraph 0040):
a memory storing one or more instructions (Paragraph 0035); and
a processor configured to execute the one or more instructions to:
identify an object located near the chicle, by using the at least one sensor (Paragraph 0040-0047):
generate risk information of the identified object, the risk information comprising a type of the identified object (Paragraph 0040-0047): 
adjust a size of a bounding box generated to include at least a part of the identified object based on the risk information of the identified object (Paragraph 0040-0047): and 
control a driving operation of the vehicle, based on the adjusted bounding box (Paragraph 0040-0047).
Regarding claim 2: Um discloses wherein the processor is further configured to execute the one or more instructions to determine a risk level of the identified object by tracking motion of the identified object by using the at least one sensor (Paragraph 0040-0047).
Regarding claim 3: Um discloses wherein the processor is further configured to execute the one or more instructions to determine a risk le el of the identified object. based on at least one of the type of the identified object. a size of the identified object, a speed of the identified object, a direction of the identified object, a distance between the vehicle and the identified object. or a space around the identified object (Paragraph 0040-0047).
Regarding claim 4: Um discloses wherein the risk information further comprises a risk level of the identified object (Paragraph 0040-0047, wherein relative speed with object is comprises a risk level).
Regarding claim 5: Um discloses wherein the processor is further configured to execute the one or more instructions to determine an extension direction of the bounding box. based on the risk information of the identified object (Paragraph 0060-0064).
Regarding claim 6: Um discloses wherein the processor is further configured to execute the one or more instructions to adjust an extension ratio of the bounding box. based on the risk information of the identified object (Paragraph 0040-0047).
Regarding claim 11: Um discloses wherein the processor is further configured to execute the one or more instructions to provide a notification about a driving status to a user inside the vehicle through the output unit. based on the risk information of the identified object (Paragraph 0099).
Regarding claims 12-17 and 20: these claims contain the same limitations and features as claims 1-6 and 11 and are therefore rejected under the same basis and rationale.
Allowable Subject Matter
Claims 7-10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668